                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                      NO. 7:19-CV-6-D


UNITED STATES OF AMERICA,                        )
                                                  )
                                                 )
                          Plaintiff,
                                                  )
                  V.
                                                -r.
                                                 ·)
MORTON'S PERSONAL PROPERTY, · ~
SPECIFICALLY DESCRIBED AS:        \
$10,500.00 IN U.S. CURRENCY;      J
$16,590.90 IN U.S. CURRENCY;      )
$873.45 IN U.S. CURRENCY;         )
A 2015 JEEP PATRIOT, ATTITUDE     )
EDITION, VIN: 1C4NJPBA5FD191076; )
AND MISCELLANEOUS ELECTRONIC )
EQUIPMENT, AND ANY AND ALL       ·j
ATTACHMENTS THEREON; AND ANY) ;
AND ALL PROCEEDS FROM THE SALE)
OF SAID PROPERTY,                 )
                                                 )
                         Defendants.             )


                       CONSENT ORDER AND JUDGMENT OF FORFEITURE

       By signing below, the undersigned parties have infonned the Court the following:

        I.        They have settled the litigation in this matter.

       2.         No other person has filed a claim to the defendant property within the time

prescribed by law, and all parties who claim an interest -in the defendant property have consented

to the entry of this Order.

        It is, therefore, ORDERED, ADJUDGED, and DECREED that judgment is entered in

favor of the United States and against the Claimant, David Morton, as to all property .named in

the complaint, to wit:

              •   $10,500.00 in U.S. Currency;




             Case 7:19-cv-00006-D Document 20 Filed 05/11/20 Page 1 of 3
           •   $16,590.90 in U.S. Currency;

           •   $873.45 in U,S. Currency;

           •   A 2015 Jeep Patriot, Attitude Edition, VIN: 1C4NJPBA5FD191076, and any and

           all proceeds from the interlocutory sale substituted for the Vehicle as a defendant in

           this action; and

           •   Miscellaneous Electronic Equipment, and any and all attachments thereon, seized

           on September 5, 2018

All to be disposed ofby the United States Department of Homeland Security according to law;

       IT IS FURTHER ORDERED that each party shall bear its own attorney's fees, costs and

expenses in this litigation; and

       Upon entry of this Order, the clerk is Directed to close this case.

       SO ORDERED this _1L_ day of May               , 2020.




                                              United States District Judge




          Case 7:19-cv-00006-D Document 20 Filed 05/11/20 Page 2 of 3
Consented to:


Pt{2 ~
David Morton
Claimant



Elliot Sol Abrams
Cheshire Parker Schneider & Bryan, PLLC
Post Office Box I 029
133 Fayetteville Street, Suite 500
Raleigh, NC 27602
Counsel for the Claimant




M~~
Assistant United States Attorney
Civil Division
150 Fayetteville Street
Suite2100
Raleigh, NC 27601-1461
Telephone: (919) 856-4530
Facsimile: (919) 856-4821
Email: matthew.fesak@usdoj.gov
N.C. Bar No. 35276
Attorney for Plaintiff




         Case 7:19-cv-00006-D Document 20 Filed 05/11/20 Page 3 of 3
